[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#183)
The plaintiff filed a complaint on December 17, 1990. The defendant filed an answer on March 20, 1991. The pleadings are closed and a motion for summary judgment is proper.
The defendant filed a motion for summary judgment on October 21, 1991. The defendant moves this court for an order granting summary judgment against the plaintiff, Owens-Corning Fiberglass Supply, Inc., in count two of the complaint alleging that the defendant, Glass Wool Insulation, Co., Inc. ("Glass Wool"), for the defendant Glass Wool's failure to give notice to creditors pursuant to the Bulk Sales Act.
For the plaintiff to establish the liability of Collins Co. as a transferee under the Bulk Sales Act, the plaintiff must establish that the defendant comes within the purview of the Bulk Sales Act. It is the nature of the transferor's business as well as the nature of the transfer that determines whether the bulk transfer is subject to the Bulk Sales Act. Anderson, Uniform Commercial Code, v. 7.
There are questions of fact as to the nature of defendant's CT Page 21 business, e.g. whether it comes within the scope of the Bulk Sales Act, and the question, as to whether consideration was adequate for the transfer of assets, that need to be resolved before this court can deal with the question of whether the Bulk Sales Act applies and therefore whether failure to give notice defeats plaintiff's cause of action.
Motion for summary judgment denied.
JOHN F. WALSH, J.